NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0806n.06

                                           No. 08-4586                                  FILED
                                                                                     Dec 17, 2009
                          UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


ALBERT KAWUWUNG; TUTI MONITA; BILLY                      )
MARZEL KAWUWUNG,                                         )
                                                         )
       Petitioners,                                      )        ON PETITION FOR REVIEW
                                                         )        OF AN ORDER OF THE
               v.                                        )        BOARD OF IMMIGRATION
                                                         )        APPEALS
ERIC H. HOLDER, Jr., Attorney General,                   )
                                                         )
       Respondent.                                       )
                                                         )



BEFORE: SILER, GILMAN, and ROGERS, Circuit Judges.

       ROGERS, Circuit Judge. Petitioners Albert Kawuwung, Tuti Monita, and Billy Marzel

Kawuwung—husband, wife, and son respectively—petition for review of the decision of the Board

of Immigration Appeals (BIA) that affirmed the removal order of the Immigration Judge (IJ).

Petitioners are citizens of Indonesia who request relief from removal because they are Seventh Day

Adventists who claim to fear returning to Indonesia. They argue that the IJ ought to have recused

herself because she was the Chief Counsel of the Department of Homeland Security Office in

Detroit, Michigan, when that office initiated the present immigration removal proceedings.

Petitioners further argue that they are entitled to withholding under 8 U.S.C. § 1231(b)(3). Because

petitioners failed to exhaust their claim that the IJ should have recused herself, and because the
No. 08-4586
Kawuwung v. Holder


decisions of the IJ and the BIA were supported by substantial evidence, petitioners are not entitled

to relief.

        Petitioners entered the country as non-immigrant visitors on February 25, 2001. They

overstayed their visas, and the Department of Homeland Security (DHS) served each of the

petitioners with a notice to appear. Petitioners conceded that they were subject to removal and

requested withholding of removal and protection under the Convention Against Torture (CAT).1

Petitioners contend that they fear returning to Indonesia because they are Seventh Day Adventists

and because of a series of incidents that occurred before they left that country. Albert Kawuwung

testified at the December 8, 2006, hearing that he was fifty-nine years old and had been a Seventh

Day Adventist since 1967. He recounted specifically that in July, 2000, when he was the elder of

his church, a church custodial worker found a threatening pamphlet hung on the fence of the church.

The pamphlet threatened that churches would be burned and implied that congregation leaders and

their families would be harmed. Mr. Kawuwung presented the letter to the chief of the village, and

the chief arranged for police protection of the church. The church was never harmed.

        Mr. Kawuwung further testified that in September, 1999, Billy Kawuwung and his older

brother Maikel were returning home from Bible class at church when some people stopped them and

requested a cigarette. Maikel told the people that he and his brother were Adventists and did not

smoke, at which point someone “pushed [the] oldest son and then said it’s not necessary to go to


        1
        Albert Kawuwung and Tuti Monita’s cases were consolidated. Their son Billy Marzel
Kawuwung’s case was heard at the same time because it involved the same claimed bases for relief.
Because the issues in the present petition do not require separate treatment of the consolidated case
and the related case, we follow the BIA’s decision in addressing these cases jointly.
                                                -2-
No. 08-4586
Kawuwung v. Holder


church.” At this time, a car approached the group, and the people confronting the two brothers

scattered. Mr. Kawuwung testified that he believed that the people would have hit his sons if not

for the intervening car. Mr. Kawuwung had not witnessed this event, but had only heard of it from

his sons and from the people whose car had approached. Tuti Monita testified that her sons had

given her the same account of the event.

       During his testimony, Billy Kawuwung agreed with the broad outline of this event but added

additional details. He stated that he “roughly recognized” the other people as being from “the next

neighborhood, the Muslim neighborhood.” He also testified that the other people had warned them

not to go to church because it was going to be burned. On cross-examination, Billy specified that

he knew the people because he had met them through some of his friends. He had not told his

parents at the time that he knew who the people were because he did not want his father to report

them to the police and create a larger incident.

       Mr. Kawuwung additionally testified that he was employed as a fishery instructor for the

government. He stated that, at some point, his Christian supervisor at his government job had been

replaced by a Muslim supervisor. From then on, Mr. Kawuwung was forced to work on Saturdays,

in violation of his religious beliefs. Mr. Kawuwung also testified at the hearing to an event not

included in his asylum application involving a work-related trip. He recounted that, in 1998, he was

required to make a trip to a different region of Indonesia, Central Sulawesi, and to provide training

there in the region’s capital city, West Palu. He was then required to gather information about two

smaller cities, Poso and Parigi. He testified that he returned home early after friends in Central


                                                   -3-
No. 08-4586
Kawuwung v. Holder


Sulawesi agreed to gather the information from Poso and Parigi. Just after he returned home, there

was a riot in Poso, and Mr. Kawuwung testified that he suspected that his Muslim boss had arranged

for the trip “on purpose,” but that he did not know this to be true.

       On cross-examination, Mr. Kawuwung stated that his three other children were also

Christians, that they remained in Indonesia, and that no harm had come to them after his departure

from Indonesia.

       On April 22, 2004, Tuti Monita filed a motion to consolidate her application with that of her

husband. DHS filed a response indicating that it did not oppose the motion. This motion was signed

by Catherine Pincheck, who was then the Assistant Chief Counsel of the Detroit DHS office, on

behalf of Marsha Kay Nettles, then the Chief Counsel. In 2006, Nettles, who had since become an

IJ, conducted the immigration hearing and rendered the decision at issue in this appeal.

       IJ Nettles denied petitioners’ applications for withholding of removal and for CAT

protection. The IJ did not make an adverse credibility finding but concluded that the incidents

testified to by petitioners did not rise to the level of persecution. The IJ also concluded that

petitioners’ fear of persecution “is significantly reduced in light of the fact that three adult family

members all remain in Indonesia unharmed.” The IJ further noted that there was no evidence of past

torture and no relevant basis on which to fear future torture. The IJ therefore denied petitioners’

applications. The BIA affirmed, and petitioners filed this timely appeal.

       We decline to hear petitioners’ recusal claim because it was not administratively exhausted.

This court has previously held that it may not “consider claims that have not been administratively


                                                 -4-
No. 08-4586
Kawuwung v. Holder


exhausted,” Lin v. Holder, 565 F.3d 971, 978 (6th Cir. 2009) (citing 8 U.S.C. § 1252(d)(1)), and has

applied this requirement to due process claims where those claims “raise correctable procedural

errors,” Sterkaj v. Gonzales, 439 F.3d 273, 279 (6th Cir. 2006); see also, e.g., Lin, 565 F.3d at 979

(refusing to review a due process claim because of lack of exhaustion); Sswajje v. Ashcroft, 350 F.3d
528, 533 (6th Cir. 2003) (same). Further, in Mireles v. Gonzales, 433 F.3d 965, 968 (7th Cir. 2006),

the Seventh Circuit held that it could not consider a claim that was essentially identical to the claim

at issue here because of a failure to exhaust. In Mireles, the IJ had previously served as an

Immigration and Naturalization Service (INS) District Counsel, and the IJ’s name was on the INS’s

response to one of the respondent’s motions in the removal proceedings. Id. The court in Mireles

noted that the respondent “did not submit any evidence pertinent to this subject (or seek discovery),

did not ask [the IJ] to recuse herself, and did not contend on appeal to the [BIA] that she should have

done so sua sponte.” Id. The Seventh Circuit concluded that the respondent had failed to exhaust

his administrative remedies and thus that the court could not consider the claim. Id. The same

conclusion applies in the present case.

       The failure of petitioners’ previous counsel to recognize and thus present this claim does not

excuse the failure to exhaust. Petitioners argue that it might not have been possible to exhaust this

claim administratively because counsel before the IJ may not have noticed the issue and because a

complete file might not have been forwarded to the new counsel who represented petitioners before

the BIA. Petitioners cite Alcaraz v. INS, 384 F.3d 1150, 1158-59 (9th Cir. 2004), for the proposition

that courts of appeals “do not require an alien to exhaust administrative remedies on legal issues


                                                 -5-
No. 08-4586
Kawuwung v. Holder


based on events that occur after briefing to the BIA has been completed.” Here, however, the only

relevant events—Nettles’ alleged involvement in the case as Chief Counsel and her adjudication of

the case as an IJ—occurred before briefing to the BIA was completed. Indeed, petitioners’ counsel

before the IJ had been served the document upon which their present counsel rely two years prior

to the hearing before the IJ. Because petitioners were in possession of all relevant information at the

time of the IJ hearing, they were required to exhaust their recusal claim and cannot raise this issue

for the first time now on appeal.

       Rules granting exceptions to exhaustion requirements are inapplicable to this case.

Petitioners contend, relying on Bangura v. Hansen, 434 F.3d 487 (6th Cir. 2006), that exhaustion

is not required for constitutional challenges. This overstates the scope of the Bangura rule; as

discussed above, due process challenges often require exhaustion. Bangura relied upon two facts

not present here to reach the conclusion that exhaustion was not required in that case: First, it was

“undisputed that no statute or administrative rule required Plaintiffs to exhaust their administrative

remedies” in that case. Id. at 494. Second, the BIA did not “have the authority to adjudicate

Plaintiffs’ substantive due process claim.” Id. Here, by contrast, 8 U.S.C. § 1252(d)(1) requires

exhaustion because this is a removal action, and petitioners have not presented any claims outside

the adjudicative scope of the BIA. This court therefore is precluded from considering petitioners’

recusal claim.




                                                 -6-
No. 08-4586
Kawuwung v. Holder


       The decisions of the IJ and the BIA denying withholding of removal must be affirmed

because they are supported by substantial evidence.2 See Yu v. Ashcroft, 364 F.3d 700, 702 (6th Cir.

2004) (stating the standard). To receive a withholding of removal, an applicant must demonstrate

that, if removed to his home country, his life or freedom would be threatened on account of his race,

religion, nationality, membership in a particular social group, or political opinion. 8 U.S.C. §

1231(b)(3)(A). To satisfy this burden, the applicant must establish a “clear probability” of

persecution on one of the enumerated grounds, which requires a showing that it is “more likely than

not” that he will be persecuted upon his return. INS v. Stevic, 467 U.S. 407, 429 (1984); see also

Sarr v. Gonzales, 485 F.3d 354, 361-62 (6th Cir. 2007). “If an alien can establish that he has been

subject to past persecution, there is a presumption, subject to rebuttal by the Government, that his

life or freedom would be threatened in the future in the country of removal.” Gjyzi v. Ashcroft, 386
F.3d 710, 715 (6th Cir. 2004) (internal quotation marks omitted) (citation omitted); see also 8 C.F.R.

§ 1208.16(b)(1). Here, the IJ determined that the incidents alleged by petitioners did not “rise to the

level of persecution as contemplated by the [Immigration and Nationality] Act” because, “[a]t best,

we have a threatening note and isolated incidents of harassment or intimidation.” Noting that the

incident involving the two sons could be reasonably interpreted to be a “neighborhood dispute”

rather than religious persecution, that Mr. Kawuwung’s three children who remain in Indonesia have

not come to any harm, and that the local government had proved both willing and able to protect

petitioners’ church, the IJ denied withholding of removal. The BIA noted similarly that petitioners


       2
         Because petitioners do not raise the BIA’s and the IJ’s denial of their CAT application in
their brief, that issue is forfeited.
                                                -7-
No. 08-4586
Kawuwung v. Holder


had never been physically harmed in Indonesia, that their local government had proved responsive

to their security concerns, and that their family remained unharmed there. The BIA thus dismissed

the appeal. These decisions are reasonable and supported by substantial evidence. The limited

number of incidents and the lack of physical harm to petitioners leave them unable to establish past

persecution, for “persecution consists of ‘more than a few isolated incidents of verbal harassment

or intimidation, unaccompanied by any physical punishment, infliction of harm, or significant

deprivation of liberty.’” Almuhtaseb v. Gonzales, 453 F.3d 743, 750 (6th Cir. 2006) (quoting

Mikhailevitch v. INS, 146 F.3d 384, 390 (6th Cir. 1998)). Nor have petitioners presented evidence

sufficient to establish that they would more likely than not suffer future persecution were they to

return to Indonesia. Cf. Vanderkley v. Holder, No. 08-3895, 2009 WL 2767119, at *7 (6th Cir. Sept.

1, 2009) (upholding an IJ’s determination that Seventh Day Adventist petitioners had not established

a clear probability of future persecution in Indonesia); Manorek v. Mukasey, 260 F. App’x 810, 812

(6th Cir. 2008) (upholding an IJ’s determination that an alleged Chinese Christian petitioner had not

established a clear probability of future persecution in Indonesia). The decisions of the IJ and the

BIA are thus supported by substantial evidence.

       We therefore deny the petition for review because petitioners failed to exhaust their recusal

claim and because the substantive decisions of the BIA and of the IJ were supported by substantial

evidence.




                                                -8-